Case 5:17-cv-01302-D Document 101-7 Filed 12/06/19 Page 1 of 3

Case 5:14-cv-00703-C Document 47-4 Filed 01/13/16 Page 1 of 3

OKLAHOMA INSURANCE DEPARTMENT
STATE OF OKLAHOMA

EARTHQUAKE INSURANCE BULLETIN NO. PC 2015-02

TO: ALL PROPERTY & CASUALTY INSURERS LICENSED
IN THE STATE OF OKLAHOMA (collectively,
" addressees")

RE: Earthquake Insurance, Excluded Loss, Inspection of

Insured Property and Adjuster Training
FROM: John D. Doak, Oklahoma Insurance Commissioner

ISSUE DATE: March 3, 2015

Background

Since 2013, OkJahoma has seen a significant increase in earth tremors and other seismic

phenomena. Last year, (2014) Oldahorna experienced several thousand earthquakes.

Fortunately, most were very smrall and were only detcctable on seismic measuring equipment;

however, 567 of these quakes were of magnitude 3.0 or higher.

The news media, announcements by United States Geological Survey, Oklahoma Geological

Survey, conservation groups, various state officials and the publicity surrounding several

lawsuits has raised public awareness, the demand for earthquake insurance and critique of the

coverage.

The purpose of this bulletin is to address the following issues in regard to earthquake insurance:
1. “Man-Made” Earthquake Exclusion

2. Preexisting Damage exclusion and

3. Specialized Training of Earthquake Adjusters.

|. Exclusion of “Man-Made” Damage

Earthquake policies insure against damage resulting from earth movement caused by: PLAINTIFF’S
] EXHIBIT

(a) “natural faulting of land masses” or
(b) “convulsion of the earth’s surface caused by natural seismic forces” or

ee

  

Page 1 of 3
030315 \

SMITH 36
Case 5:17-cv-01302-D Document 101-7 Filed 12/06/19 Page 2 of 3

Case 5:14-cv-00703-C Document 47-4 Filed 01/13/16 Page 2 of 3

(c) “displacement within the earth’s crust through release of strain associated with

299

‘tectonic processes’.

In general, it would be correct to say that earthquake insurance excludes loss due, in whole or
part, to any “man-made” cause such as construction, mining, oil and gas exploration and
production.

Lately there has been heated debate as to whether earthquakes can be caused by water
disposal injection wells or hydraulic fracturing (“‘fracking”). At present, there is no
agreement at a scientific or governmental level concerning any connection between injection
wells or fracking and “earthquakes.”

Recent information, collected by my office from the larger earthquake insurance companies,
indicates that approximately one hundred Oklahoma earthquake claims were filed in 2014
with only eight having been paid.

In light of the unsettled science, I am concerned that insurers could be denying claims based
on the unsupported belief that these earthquakes were the result of fracking or injection well
activity. If that were the case, companies could expect the Department to take appropriate
action to enforce the law.

I am considering market conduct examinations to ascertain the facts surrounding the
extraordinary denial rate of earthquake claims that the preliminary data seems to indicate.

2. Pre-Existing Damage

Earthquake policies exclude coverage of property damage which occurs, prior to the effective
date of the policy and after termination of the policy. Insurers understandably are only
responsible for covered loss which occurs during the policy period. To help protect themselves
from fraudulent claims, insurers have a right to inspect the property as often as required to
ascertain the condition of the property,

In the case of frequent potential loss events, which may or may not result in a loss, it is important
that the insurer know the condition of the insured property at inception of the coverage and
remain cognizant of any damage that may have occurred during the policy period. In addition,
since earthquake policies have a “single covered event clause” maintaining current knowledge of
the insured property is essential to the proper application of deductibles.

As Commissioner, I have an obligation to enforce the insurance laws. Part of that responsibility
is monitoring claims practices to determine whether insurers are employing fair claims practices
and otherwise acting in conformity with the terms of their policies, If an insurer intends to deny
aclaim, asserting pre-existing” damage, I expect that the insurer has inspected the property prior
to inception of the coverage and maintained reasonably current information as to the condition of
the insured property, prior to loss.

Page 2 of 3
030315

SMITH 37
Case 5:17-cv-01302-D Document 101-7 Filed 12/06/19 Page 3 of 3

Case 5:14-cv-00703-C Document 47-4 Filed 01/13/16 Page 3 of 3

As in the case of denials based on “man-made” earthquakes, I am considering market
conduct examinations to ascertain the facts surrounding the extraordinary denial rate of
earthquake claims that the preliminary data seems to indicate.

3, Claim Adjuster

In the event of an earthquake, properly trained adjusters are absolutely vital to ensure that claims
are properly handled. What makes earthquake insurance more difficult from a claims
perspective? I suggest that the coverage may not be well understood, the provisions differ from
traditional property insurance and application of the limits and deductibles is complex.

Earthquake coverage is different from traditional forms of property insurance. For example
earthquake policies, define “earthquake” utilizing somewhat unintelligible scientific jargon such
as:
(a) “natural faulting of land masses” or
(b) “convulsion of the earth’s surface caused by natural seismic forces “or
(c) “displacement within the earth’s crust through release of strain associated with
“tectonic processes”

Man-made earthquakes are excluded. Complex fact questions arise when determining whether
earth movement has resulted from a covered cause or an excluded cause.

Another example of the unique nature of earthquake coverage is the common exclusion of
coverage for masonry veneer walls and chitoneys, the imposition of deductibles on various
items of property that are much larger than the typical homeowners insurance deductible,
multiple deductibles may apply to a single loss and in different ways. Structural damage is
always an issuc and réquires technical expertise to evaluate.

AJl of this goes to say that due to the differences and complexity of the coverage, when
compared to traditional property insurance, claims adjusters need specific training in earthquake
insurance, | expect the addressees of this bulletin to take steps to ensure that claims adjusters
receive training as necessary to address the concerns expressed above.

Questions concerning any aspect of this bulletin should be directed to the Oklahoma Insurance
Department, Mike Rhoads, Deputy Commissioner (Mike. Rhoads@oid.ok.gov ) or Gordon C.
Amini, Senior Attormey (Gordon, Amini@oid.ok.gov ) or by mail to the Oklahoma Insurance
Department, Five Corporate Plaza, 3625 N.W. 56" St., Oklahoma City, OK 73112 Attn: Mike
Rhoads, Deputy Commissioner or Gordon C. Amini, Senior Attomey.

Page 3 of 3
030315

SMITH 38
